By the court.

The statute of December 21, 1824, sec. 4, enacts “ that any party aggrieved at any judgment not rendered on default of the court of common pleas in any real action, or in any personal action wherein issue has been joined, in which the damages demanded shall exceed the sum of fifty dollars may appeal, &c. And when an appeal shall be made by the defendant and he shall not reduce the damages recovered in the court appealed from, the plaintiff shall recover double costs of suit accruing on the appeal.” This clause in the statute was intended to prevent appeals from the judgment of the court below, in cases where complete justice had been there done, and this case is within both the letter and spirit of the statute. A judgment was rendered by agreement in the court of common pleas, which it is now agreed was a just judgment. There was then no just cause of appeal, and the plaintiff is clearly entitled to double costs. 4 Mass Rep. 244, Wightman v Hastings.